In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00214-CV


  GOVERNMENT CONTRACTING & COMPLIANCE SERVICES, INC., APPELLANT

                                            V.

      JORISHIE PROPERTIES, INC. D/B/A ROBIN LANCE REALTY, APPELLEE

                          On Appeal from the 368th District Court
                                 Williamson County, Texas
             Trial Court No. 17-0172-C368, Honorable Rick J. Kennon, Presiding

                                     June 26, 2019

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PARKER, JJ.


      Appellant, Government Contracting & Compliance Services, Inc., filed a notice of

appeal without paying the requisite filing fee. By letter dated June 12, 2019, the Clerk of

this Court notified appellant that unless it was excused from paying court costs under

Appellate Rule 20.1, failure to pay the filing fee by June 24 would result in dismissal of

the appeal. TEX. R. APP. P. 20.1, 42.3(c). To date, appellant has not paid the filing fee,

communicated to the Clerk that it is presumed indigent under Appellate Rule 20.1, or

sought leave to proceed without payment of court costs. TEX. R. APP. P. 20.1.
       Because appellant failed to comply with a requirement of the appellate rules and

a notice from the Clerk requiring action within a specified time, we dismiss the appeal.

TEX. R. APP. P. 42.3(c).


                                                      Per Curiam




                                           2